IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA
                  September 2021 Term
                                                         FILED
                    _______________                 November 18, 2021
                                                            released at 3:00 p.m.
                      No. 20-0030                       EDYTHE NASH GAISER, CLERK

                    _______________                     SUPREME COURT OF APPEALS
                                                             OF WEST VIRGINIA



              ORVILLE YOUNG, LLC,
   A FLORIDA LIMITED LIABILITY COMPANY; AND
                  ROLACO, LLC,
     A FLORIDA LIMITED LIABILITY COMPANY,
            Defendants Below, Petitioners

                           V.

              FRANK A. BONACCI AND
                  BRIAN F. BONACCI,
              Plaintiffs Below, Respondents

                          AND

     LOUISE S. COULLING; CLARK H. COULLING;
               HEIDI SCHENK BRUHN;
   MARY SCHENK HAMILTON; GARY P. HAMILTON;
   KAREN SCHENK SLIGAR; TERRY B. SLIGAR; AND
             WHITE HORSE FARM, LLC,
   A WEST VIRGINIA LIMITED LIABILITY COMPANY,
             Defendants Below, Respondents

     _____________________________________________

     Appeal from the Circuit Court of Marshall County
        The Honorable Jeffrey D. Cramer, Judge
                Civil Action No. 18-C-16-C

                      AFFIRMED
     _____________________________________________

                Submitted: October 5, 2021
                 Filed: November 18, 2021
William J. Leon                   Michael S. Garrison
William J. Leon, LC               SPILMAN THOMAS & BATTLE, PLLC
Morgantown, West Virginia         Charleston, West Virginia
Attorney for the Petitioners      David R. Croft
                                  W. Eric Gadd
                                  Christina S. Terek
                                  Gerald E. Lofstead III
                                  SPILMAN THOMAS & BATTLE, PLLC
                                  Wheeling, West Virginia
                                  Attorneys for the Respondents,
                                  Frank A. Bonacci and Brian F. Bonacci


CHIEF JUSTICE JENKINS delivered the Opinion of the Court.
                             SYLLABUS BY THE COURT


              1. “The State is not entitled to double taxes on the same land under the same

title.” Syllabus point 1, State v. Allen, 65 W. Va. 335, 64 S.E. 140 (1909).



              2. “In case of two assessments of the same land, under the same claim of

title, for any year, one payment of taxes, under either assessment, is all the State can

require.” Syllabus point 2, State v. Allen, 65 W. Va. 335, 64 S.E. 140 (1909).



              3. “A deed made pursuant to a tax sale under a void assessment is void.”

Syllabus point 4, Blair v. Freeburn Coal Corp., 163 W. Va. 23, 253 S.E.2d 547 (1979).




                                             i
Jenkins, Chief Justice:

              The petitioners herein and defendants 1 below, Orville Young, LLC, and

Rolaco, LLC, which are both Florida limited liability companies (collectively, “the

Petitioners”), appeal from the December 16, 2019 order entered by the Circuit Court of

Marshall County. By that order, the circuit court granted summary and declaratory

judgment to the respondents herein and plaintiffs below, Frank A. Bonacci and Brian F.

Bonacci (collectively, “the Bonacci brothers”), finding that the Bonacci brothers were the

owners of the undivided oil and gas estate at issue because the tax deeds through which the

Petitioners allegedly had obtained title to the same mineral estate were void. On appeal to

this Court, the Petitioners contend that the circuit court erred in determining that the

Bonacci brothers, and not the Petitioners, own the subject oil and gas estate. Upon a review

of the parties’ arguments, the appendix record, and the pertinent authorities, we agree with


              1
                While the complaint giving rise to the instant proceeding denominates the
parties as petitioners and respondents, we find the terms “plaintiffs” and “defendants” to
be the more common terms by which parties to a civil action are referred in the circuit
court. See W. Va. R. Civ. P. 3(a) (observing that “[a] civil action is commenced by filing
a complaint with the court”) and 17 (referencing “[p]arties [p]laintiff and [d]efendant” in
civil action context). See also United Rys. & Elec. Co. of Baltimore v. Winer, 144 Md.
235, 239, 125 A. 61, 63 (1923) (construing plaintiff to be “[t]he person in whose name the
suit is brought” or the “person or party who brings an action, who complains or sues any
person in an action” (internal quotations and citations omitted)); Brickell v. Shawn, 175
Va. 373, 377, 9 S.E.2d 330, 331 (1940) (defining “plaintiff” as “[a] person who essays to
set in court” (internal quotation and citation omitted)). Cf. Hous. Auth. of City of
Greensboro v. Farabee, 284 N.C. 242, 246, 200 S.E.2d 12, 15 (1973) (“For all practical
purposes, the words ‘petitioner’ and ‘plaintiff’ are synonymous. ‘The nature of the
proceeding and the court in which it is instituted determines which term is the more
appropriate under the circumstances.’ [State ex rel.] Utilities Commission v. [Martel] Mills
Corporation, 232 N.C. 690, 62 S.E.2d 80 (1950).”). Therefore, to maintain consistency
with our customary nomenclature, we will refer to the parties’ postures in the circuit court
proceedings as that of plaintiffs and defendants.

                                             1
the circuit court’s conclusion that the underlying tax deeds were void because the Bonacci

brothers’ predecessors in interest had paid the property taxes assessed on the subject,

undivided oil and gas estate; the taxes thereon were not delinquent; and no tax lien attached

to the mineral estate that could be sold at a tax sale. Accordingly, we affirm the circuit

court’s December 16, 2019 summary and declaratory judgment order determining the

Bonacci brothers are the owners of the undivided and unsevered oil and gas estate at issue

in this case.


                                               I.

                      FACTUAL AND PROCEDURAL HISTORY

                The Bonacci brothers instituted this proceeding by filing a complaint in the

Circuit Court of Marshall County against the Petitioners and the additional respondents to

this appeal 2 seeking declaratory judgment and to quiet title to the subject oil and gas estate,



               The additional respondents herein and defendants below, Louise S.
                2

Coulling; Clark H. Coulling; Heidi Schenk Bruhn; Mary Schenk Hamilton; Gary P.
Hamilton; Karen Schenk Sligar; Terry B. Sligar; and White Horse Farm, LLC, a West
Virginia limited liability company (collectively, “Additional Respondents”), are relatives
of the Bonacci brothers who own the remaining portion of the oil and gas estate underlying
the property owned by their common predecessor in title, as well as a business concern
owned by one such relative. The Bonacci brothers claim that they joined these relatives in
accordance with Syllabus point 2 of O’Daniels v. City of Charleston, 200 W. Va. 711, 490
S.E.2d 800 (1997), which holds that

                       [w]hen a court proceeding directly affects or determines
                the scope of rights or interests in real property, any persons
                who claim an interest in the real property at issue are
                indispensable parties to the proceeding. Any order or decree
                issued in the absence of those parties is null and void.


                                               2
in which they claim an undivided ownership interest, underlying a 202-acre surface tract

of property in Marshall County, West Virginia. The chain of title giving rise to their claim

of ownership is as follows. In June 1906, Albert M. Schenk (“Mr. Schenk”), the Bonacci

brothers’ great-great-grandfather, acquired, by deed, over 500 acres of farmland in

Marshall County. Thereafter, in 1919, Mr. Schenk leased the oil and gas interests

underlying a 202-acre surface tract of his property to a third party, but Mr. Schenk retained

ownership of the oil and gas estate, himself, as there is no deed severing this mineral estate

from the surface estate of the property he owned.



              By will probated following Mr. Schenk’s death in 1930, Mr. Schenk’s

grandson, Albert Schenk, III (“Mr. Schenk, III”), received the entirety of his grandfather’s

real property, including the entire 500+-acre estate, which contains the 202-acre surface

tract and the subjacent oil and gas estate at issue herein. This property was not immediately

transferred to Mr. Schenk, III, though; rather it was held in trust for him until he attained

the age of 40. The trust transferred the aforementioned real estate to Mr. Schenk, III, by

deed in 1957. Following the death of Mr. Schenk, III, in 1995, the property passed to his

wife, who, by deed in 2000, conveyed several tracts of land to her daughter, Katherine



Cf. Syl. pt. 2, Hous. Auth. of City of Bluefield v. E.T. Boggess, Architect, Inc., 160 W. Va.
303, 233 S.E.2d 740 (1977) (“Under Rule 17, W. Va. R.C.P. it is not a plaintiff’s
responsibility, under pain of dismissal, to bring in every party who might have a substantive
law right against the defendant. It is sufficient Rule 17 compliance if the plaintiff has a
substantive right to sue.”). Despite having been named as parties below, the Additional
Respondents did not participate in the circuit court proceedings nor do they make an
appearance on appeal before this Court.

                                              3
Schenk Bonacci, which were a part of the 202-acre surface tract under which the oil and

gas estate at issue herein is situate; the remainder of the subject property, including the

remaining portion of the 202-acre surface tract containing the subject oil and gas estate,

was conveyed to Mr. Schenk’s other children, who are Katherine’s siblings and who have

been named as parties of interest herein but who have not participated in these

proceedings. 3 By deeds recorded in 2011 and 2012, Katherine Schenk Bonacci conveyed

all of her ownership interest in the subject property to her sons, as tenants in common, the

Bonacci brothers. The Bonacci brothers thereafter subdivided the 162.78-acre tract they

had received from their mother, and which is part of the 202-acre surface tract under which

lies the oil and gas estate at issue in this case, so that they each now own an 81.39-acre

tract thereof.



                 At all times, from Mr. Schenk’s ownership of the property, to the trust’s

holding of the property and the ownership of the property by Mr. Schenk, III, to his heirs’

ownership of the property, including the Bonacci brothers, the real property taxes have

been paid on the entirety of the 500+-acre estate, of which the 202-acre surface tract and

the oil and gas estate subjacent thereto form a part.



                 Following the 1919 lease of the oil and gas interests subjacent to the 202-

acre surface tract by Mr. Schenk, the trust for Mr. Schenk, III, and Mr. Schenk’s estate



                 3
                  See supra note 2.

                                               4
entered into agreements with the Natural Gas Company of West Virginia to reduce the

royalties payable on two wells, i.e. well numbers 629 and 630, drilled pursuant to the 1919

oil and gas lease. Thereafter, in 1935, the Marshall County Assessor (“the Assessor”)

entered two assessments against Mr. Schenk’s estate and trust for the subject realty: one

for the 500+-acre parcel and another denominated as “202 Royalty Wells #629-630 Nat

Gas Co W. Va.,” which description reflected the oil and gas leasehold interests, as

evidenced by the payment of royalties thereon pursuant to the 1919 lease, of the 202-acre

portion of the 500+-acre parcel. 4 The Assessor had made this assessment pursuant to his

practice of separately assessing mineral interests once a lease of such interests had been

entered into and royalties had been paid in accordance therewith. The estate, trust, and/or

heirs of Mr. Schenk paid both of these assessments for 1935, but, in 1936, the estate, trust,

and/or heirs paid only the assessment for the 500+-acre parcel and did not pay the

assessment for the oil and gas interests of the 202-acre portion thereof.



              Thereafter, the taxes assessed on the oil and gas leasehold interests of the

202-acre surface tract were declared to be delinquent; the oil and gas interests were offered

for sale at a sheriff’s tax sale at which there were no interested purchasers; and ultimately




              4
                While the interest identified in the Assessor’s records as “202 Royalty Wells
#629-630 Nat Gas Co W. Va.” is sometimes referred to as “the oil and gas interests,” such
references should not be construed to mean that the oil and gas estate at issue herein has
been severed from the 202-acre surface estate under which it is situate. Rather, the record
is clear that Mr. Schenk and his heirs have continuously retained, and continue to maintain,
ownership of the subject oil and gas estate.

                                              5
the oil and gas interests 5 of the 202-acre surface tract were sold at a sale of forfeited and

delinquent lands to Everett Moore (“Mr. Moore”) by tax deed recorded in 1949. Several

years later, the taxes on the oil and gas interests 6 of this tract again were declared to be

delinquent, and Orville Young (“Mr. Young”) purchased the same at a sheriff’s tax sale in

1995, as reflected by the 1997 tax deed therefor. Mr. Young then formed Orville Young,

LLC, 7 in 2013, the members of which were his three sons, and transferred his interest in

the oil and gas interests of the 202-acre surface tract to Orville Young, LLC, by quitclaim

deed in 2013. Later in 2013, Mr. Young’s sons formed Rolaco, LLC, 8 and, in 2018, Orville

Young, LLC, transferred the subject oil and gas interests of the 202-acre surface tract to

Rolaco, LLC, also by quitclaim deed.



              The Bonacci brothers filed the instant declaratory judgment proceeding to

establish the ownership of and to quiet title to the oil and gas estate of the 202-acre surface

tract of which the entire 162.78 acres they received from their mother are a part.

Ultimately, the Bonacci brothers moved for summary judgment, which motion the circuit

court granted by order entered December 16, 2019.             In so ruling, the circuit court


              5
                Although the additional assessment pertained to the oil and gas leasehold
interests, the tax deed issued to Everett Moore purported to convey to him the oil and gas
estate, which mineral estate has never been severed from the surface of the realty owned
by Mr. Schenk and his heirs. See supra note 4.
              6
               See note 5, supra.
              7
               Orville Young, LLC, is one of the petitioners herein.
              8
               Rolaco, LLC, is the other petitioner herein.

                                               6
determined that the Assessor’s separate assessment of the subject oil and gas leasehold

interests, which began in 1935, were duplicative of the assessment simultaneously levied

on the entire 500+-acre parcel owned by Mr. Schenk, and later his estate, trust, and heirs,

because the oil and gas estate underlying the 202-acre surface tract thereof had never been

severed from the surface estate. As such, the circuit court declared the 1949 tax sale of the

oil and gas interests to Mr. Moore void, as well as any subsequent deeds purportedly

conveying the same, unsevered oil and gas interests. The petitioners now appeal the circuit

court’s ruling.



                                              II.

                                STANDARD OF REVIEW

              The case sub judice is before this Court on appeal from the circuit court’s

order granting the Bonacci brothers’ motion for summary judgment as well as declaratory

relief. We apply a plenary review to a circuit court’s summary judgment order: “A circuit

court’s entry of summary judgment is reviewed de novo.” Syl. pt. 1, Painter v. Peavy, 192

W. Va. 189, 451 S.E.2d 755 (1994). To determine whether summary judgment is proper

in a particular case, we consider the facts and the law underlying the circuit court’s

decision. In this regard, we have held that “[a] motion for summary judgment should be

granted only when it is clear that there is no genuine issue of fact to be tried and inquiry

concerning the facts is not desirable to clarify the application of the law.” Syl. pt. 3, Aetna

Cas. & Sur. Co. v. Fed. Ins. Co. of N.Y., 148 W. Va. 160, 133 S.E.2d 770 (1963).




                                               7
              Likewise, we review anew a circuit court’s award of declaratory judgment:

“[a] circuit court’s entry of a declaratory judgment is reviewed de novo.” Syl. pt. 3, Cox v.

Amick, 195 W. Va. 608, 466 S.E.2d 459 (1995). This is so because “a declaratory judgment

action . . . resolve[s] legal questions,” id. at 612, 466 S.E.2d at 463, given that

              the purpose of a declaratory judgment

                      is to avoid the expense and delay which might
                      otherwise result, and in securing in advance a
                      determination of legal questions which, if
                      pursued, can be given the force and effect of a
                      judgment or decree without the long and tedious
                      delay which might accompany other types of
                      litigation.

Id. (quoting Harrison v. Town of Eleanor, 191 W. Va. 611, 615, 447 S.E.2d 546, 550

(1994) (quoting Crank v. McLaughlin, 125 W. Va. 126, 133, 23 S.E.2d 56, 60 (1942)))

(emphasis added; additional citation omitted). Guided by these standards, we proceed to

consider the parties’ arguments.


                                              III.

                                       DISCUSSION

              On appeal to this Court, the Petitioners contend that the circuit court erred by

invalidating the tax deed through which they claim their ownership interest in the subject

oil and gas estate; that the description of the oil and gas estate at issue herein is not

sufficiently definite so as to ascertain its precise location; and that the Bonacci brothers do

not have standing to bring their suit on behalf of the owners of the remainder of their




                                               8
common predecessor’s tract. The Bonacci brothers urge this Court to affirm the circuit

court’s rulings. We consider these alleged errors in turn.



                                         A. Standing

              We begin our analysis with the determination of the standing issue raised by

the Petitioners insofar as resolution of this issue could impact our decision of the remaining

issues. The parties do not dispute that the Bonacci brothers inherited 162.78 acres of real

property from their mother who is, like they are, a direct descendant of the original owner

of the subject property, Mr. Schenk. This parcel is part of the 202-acre surface tract under

which lies the disputed oil and gas estate, and the Bonacci brothers’ parcel also is a portion

of the original 500+-acre parcel owned by Mr. Schenk. In filing their complaint against

the Petitioners, below, seeking a declaration of their ownership interests and to quiet title

to the same, the Bonacci brothers also named as Additional Respondents their relatives

who also are direct descendants of Mr. Schenk and who also have inherited a portion of his

500+-acre parcel, including the remainder of the 202-acre surface tract thereof under which

lies the subject oil and gas estate.



              The Petitioners do not complain that the Bonacci brothers cannot file the

instant proceeding to vindicate their own ownership interests in this case but, rather, that

the Bonacci brothers cannot seek also to resolve the status of the Additional Respondents’

ownership interests that may be impacted by the resolution of the Bonacci brothers’ claims

in this proceeding. On this point, we concur with the circuit court’s assessment that the


                                              9
Bonacci brothers were proper parties to seek a declaration of their ownership of the

disputed oil and gas estate at issue herein insofar as a determination of the Bonacci

brothers’ rights of a portion of the disputed property necessarily impacts the rights of the

owners of the remainder of such property. In this vein, the Bonacci brothers properly

joined the Additional Respondents as parties to their underlying complaint as required by

this Court:

                         When a court proceeding directly affects or determines
                  the scope of rights or interests in real property, any persons
                  who claim an interest in the real property at issue are
                  indispensable parties to the proceeding. Any order or decree
                  issued in the absence of those parties is null and void.

Syl. pt. 2, O’Daniels v. City of Charleston, 200 W. Va. 711, 490 S.E.2d 800 (1997). Accord

Syl., Mfrs.’ Light & Heat Co. v. Lemasters, 91 W. Va. 1, 112 S.E. 201 (1922) (“Generally,

all persons who are materially interested in the subject-matter involved in a suit, and who

will be affected by the result of the proceedings, should be made parties thereto, and when

the attention of the court is called to the absence of any of such interested persons, it should

see that they are made parties before entering a decree affecting their interests.”). See also

W. Va. R. Civ. P. 17 (explaining “[p]arties [p]laintiff and [d]efendant”) and 19

(establishing “[j]oinder of [p]ersons [n]eeded for [j]ust [a]djudication”). Pursuant to this

authority, such joinder was just as necessary to ensure the security of the Additional

Respondents’ rights as it was to determine the Bonacci brothers’ ownership interests in the

first instance.




                                                10
               Moreover, the language of the governing statute, itself, suggests that the

Bonacci brothers have standing to seek a declaration of their ownership of an undivided

interest in the oil and gas estate at issue herein as well as to pursue the instant action to

quiet title thereto. The portions of West Virginia Code section 11-4-9 (eff. 1935) that (1)

permit an owner of an undivided interest in property to pay taxes on the entirety of the

property and (2) also allow an owner of an undivided interest in property to redeem the

property by paying the taxes due on the entirety of the property once the taxes have been

declared to be delinquent suggest that the owner of an undivided interest in property

additionally may take measures to safeguard the entirety of the property as protection of

the whole necessarily also protects the owner’s undivided interest in the whole.

Accordingly, we find the Bonacci brothers have standing to pursue their claims in this

matter and that they properly named the Additional Respondents as parties to these

proceedings.



                  B. Validity of Tax Assessment and Resultant Tax Deeds

               The Petitioners next argue that the circuit court erred by finding that the

Assessor improperly separately assessed taxes on the subject oil and gas interests and

declared said taxes to be delinquent, and then finding that further error occurred when the

purported tax liens thereon were sold and deeds therefor granted to Mr. Moore and Mr.

Young. The Bonacci brothers respond by contending that the circuit court correctly found

the assessment duplicative and the resultant tax deeds void. We agree with the circuit court

that our case law and the governing statute clearly state that duplicate assessments on a


                                              11
single parcel of property are not permitted. Moreover, when a single landowner owns both

the surface and the subjacent mineral estate in a parcel of property and such mineral estate

has not been severed from the surface, the property should be assessed as a single, whole

unit and not as separate assessments for the surface estate and the mineral estate. Finally,

given the invalidity of the duplicative assessment, the tax deeds issuing from the attempt

to recoup the invalid, duplicative assessment are void.



              We begin our analysis of this issue with a review of the statutory construction

canons that will guide our consideration of the governing statute. At the outset, we

endeavor to understand the intent with which the Legislature adopted a legislative

enactment. Syl. pt. 1, Smith v. State Workmen’s Comp. Comm’r, 159 W. Va. 108, 219

S.E.2d 361 (1975) (“The primary object in construing a statute is to ascertain and give

effect to the intent of the Legislature.”). We also strive to faithfully adhere to such

legislative intent by applying plain statutory language and interpreting such enactments

only where the statute’s clear meaning is ambiguous or otherwise not apparent from the

specific words employed. See Syl. pt. 2, State v. Epperly, 135 W. Va. 877, 65 S.E.2d 488

(1951) (“A statutory provision which is clear and unambiguous and plainly expresses the

legislative intent will not be interpreted by the courts but will be given full force and

effect.”). See also Syl. pt. 1, Farley v. Buckalew, 186 W. Va. 693, 414 S.E.2d 454 (1992)

(“A statute that is ambiguous must be construed before it can be applied.”).




                                              12
              Turning now to the parties’ arguments, the Petitioners contend that the circuit

court erred by declaring void the tax deeds obtained by their predecessors as a result of the

delinquency of the taxes assessed on the oil and gas interests, while the Bonacci brothers

contend such taxes were never delinquent and subject to sale in support of the circuit

court’s decision. We long have held that “[t]he object of the [S]tate is to collect from every

one who claims title to land the taxes thereon, at a fair cash valuation.” Syl. pt. 1, State v.

Low, 46 W. Va. 451, 33 S.E. 271 (1899). Thus, there is no dispute that taxes were required

to be paid on the property owned by the Bonacci brothers under which lies the subject oil

and gas estate; rather, the issue is whether failure to pay the separate assessment on the oil

and gas leasehold interests resulted in a delinquency and tax lien subject to sale.



              As to this point, our precedent clearly establishes that property may be

assessed but once for taxes and that one full satisfaction of such taxes is all the State may

require. In this regard, we succinctly have held that “[t]he State is not entitled to double

taxes on the same land under the same title.” Syl. pt. 1, State v. Allen, 65 W. Va. 335, 64

S.E. 140 (1909). Thus, “[i]n case of two assessments of the same land, under the same

claim of title, for any year, one payment of taxes, under either assessment, is all the State

can require.” Syl. pt. 2, Allen, 65 W. Va. 335, 64 S.E. 140. Cf. Syl. pt. 3, Allen, 65 W. Va.

335, 64 S.E. 140 (“Payment of taxes, upon an assessment of a tract of land as a whole,

nullifies a tax sale of a parcel which has been conveyed therefrom and separately assessed

for the same year.”); Syl. pt. 2, Low, 46 W. Va. 451, 33 S.E. 271 (“Where there is privity

of title, one payment of taxes is sufficient and full satisfaction, whether the land is charged


                                               13
as a whole in the name of one, or the various interests separated and charged to the

respective owners, dividing the valuation equitably between or among them as provided in

section 25, c. 29, Code.”).



              Additionally, the governing statute explicitly provides that separate

assessments may not be made on undivided interests in property. In this respect, West

Virginia Code section 11-4-9 employs the mandatory word “shall” to denote that separate

assessments are required only where one person owns the surface estate and another person

owns the mineral estate thereunder or timber thereon:

                     When any person becomes the owner of the surface, and
              another or others become the owner of the coal, oil, gas, ore,
              limestone, fireclay, or other minerals or mineral substances in
              and under the same, or of the timber thereon, the assessor shall
              assess such respective estates, or any undivided interest
              therein, to the respective owners thereof, or to groups of same
              requesting such group assessment, at their true and actual
              value, according to the rule prescribed in this chapter.

Application of the statutory construction maxim of expressio unius est exclusio alterius

indicates that this provision does not then apply to a sole owner of both the surface estate

and the unsevered mineral estate associated with that parcel of property, as is the case here.

See Syl. pt. 3, Manchin v. Dunfee, 174 W. Va. 532, 327 S.E.2d 710 (1984) (“In the

interpretation of statutory provisions the familiar maxim expressio unius est exclusio

alterius, the express mention of one thing implies the exclusion of another, applies.”).

Based on the plain language of this statutory provision, then, it is clear that there exists a

definite legislative intent that a sole owner’s undivided interest in the surface estate and the



                                               14
associated, unsevered mineral estate of a single parcel of property is considered to be a

single tract of land that is subject to one tax assessment and not separate tax assessments

for each constituent component interest.



              Unlike the facts referenced in the foregoing authorities that addressed

separate parcels held by the same owner or one parcel held by multiple owners, the unique

posture of the case sub judice is that it involves the Bonacci brothers’ undivided interest in

the unsevered oil and gas estate underlying their 162.78-acre surface parcel, which is part

of the 202-acre surface tract 9 originally owned by Mr. Schenk, the oil and gas interests of

which he leased 10 to a third-party in 1919. This distinction, however, does not alter the

application of our longstanding precedent to the facts of this case. Simply stated, the

Bonacci brothers jointly own 162.78 acres of real property, 11 which include the surface

estate and the subjacent oil and gas estate at issue herein, because the mineral estate has

never been severed from the surface estate by either the Bonacci brothers’ predecessors in



              9
               The Additional Respondents are the owners of record of the remainder of
the 202-acre surface tract of which the Bonacci brothers’ realty forms a part, as well as the
oil and gas estate underlying this remainder.
              10
                Although Mr. Schenk leased the oil and gas interests underlying his 202-
acre surface tract to a third-party, he retained ownership of this mineral estate and never
severed the mineral estate from the surface. See, e.g., S. Penn Oil Co. v. Haught, 71 W. Va.
720, 78 S.E. 759 (1913) (recognizing oil and gas lease conveys no interest in real property
to lessee).

              11
                While the Bonacci brothers jointly inherited the 162.78-acre parcel from
their mother, they since have divided it into two, 81.39-acre parcels—one for each brother.

                                              15
title or by the Bonacci brothers, themselves. The Assessor assessed taxes on the entirety

of Mr. Schenk’s 500+-acre parcel, which includes the Bonacci brothers’ 168.39-acre

parcel, and which, in turn, is a part of the 202-acre mineral estate in dispute. The record

evidence clearly establishes that Mr. Schenk and all of his successors in interest paid the

property taxes assessed on the entirety of the 500+-acre parcel, which includes all of its

constituent parts; that payment of such taxes has remained current; and that the taxes on

the entire 500+-acre parcel have never been delinquent or subject to a tax sale. As such,

the State received one full payment of taxes on the entirety of Mr. Schenk’s property, and

continues to receive one full payment of taxes thereon from Mr. Schenk’s successors in

title, including the Bonacci brothers. This one full payment constitutes all the taxes that

the State is entitled to receive on this parcel from which the mineral estate has never been

severed.



              By contrast, the interest that the Petitioners’ predecessors allegedly acquired

was attributable to the separate, erroneous assessment that the Assessor levied on the oil

and gas leasehold interests underlying 202 acres of Mr. Schenk’s 500+-acre parcel. While

Mr. Schenk leased these interests to a third-party in 1919, he never severed this oil and gas

estate from the surface estate, but, rather, retained ownership of the unextracted oil and gas

interests and passed ownership of the oil and gas estate, along with the surface estate under

which it lies, to his successors in title. Because the oil and gas estate was never severed

from the surface estate, there was no separate property interest upon which the Assessor

could assess taxes; therefore, the Assessor’s assessment of taxes on property described as


                                              16
“202 Royalty Wells #629-630 Nat Gas Co W. Va.” was erroneous because the assessment

did not relate to a separate interest in real property upon which the subject taxes could be

assessed. 12



               Moreover, because the taxes on the entirety of the surface under which the

separately assessed oil and gas interests lie were paid, remained current, and never were

delinquent, full payment of the taxes on the 500+-acre estate satisfied the property’s tax

obligation, and the separate assessment, had it been proper, was void as duplicative. To

this end, we have recognized that “[a]ctual delinquency is a condition precedent to the right

to sell land under a tax assessment. There is no such delinquency when the taxes have in

fact been paid, by the owner himself or by any other person entitled to make such payment.”

State v. Allen, 65 W. Va. at 339, 64 S.E. at 142. Furthermore,

                      [b]y proceeding to sell land for non-payment of taxes,
               the State is simply proceeding to enforce its lien on the land for
               those taxes. If the taxes have in fact been received by the State,
               even upon some other assessment of the same land, which it
               has made or at least recognized by receipt of the taxes

                In fact, even if this assessment had been proper, the duplicative assessment,
               12

by its very description, related only to the royalties derived from the subject oil and gas
leasehold interests, not to the actual oil and gas estate, itself, yet the conveyance described
in Mr. Moore’s deed resulting from the alleged delinquency of this duplicative assessment
attempted to convey the actual oil and gas estate and not only the royalties as to which
taxes had been duplicatively assessed. See supra note 5. Thus, the purported tax deed to
Mr. Moore fails on this basis, as well, because only that which the grantor owned could
have been conveyed, and, at most, the allegedly delinquent assessment pertained just to the
oil and gas interests’ royalties, and not to the oil and gas estate from which the royalties
were derived. See Syl. pt. 2, Blair v. Freeburn Coal Corp., 163 W. Va. 23, 253 S.E.2d 547
(1979) (“One who purchases property from a Deputy Commissioner of Forfeited and
Delinquent Lands, receives no better title than that held by the State at the time of the
execution and delivery of the deed.”).

                                               17
              thereunder, the lien has been relinquished. And where there is
              no lien there can be no valid sale.

Id. Based upon this analysis, we therefore conclude that the Assessor improperly levied a

separate assessment on the oil and gas interests and compounded this error by finding such

taxes to be delinquent when the erroneous, separate assessment was not timely paid.

Because these taxes were duplicative and not valid, the State had no tax lien to enforce

when the invalid taxes were not paid, and, thus, the State had no interest in the subject oil

and gas interests to sell at the ensuing tax sales—both to Mr. Moore and, later, to Mr.

Young. 13 In short, “[a] deed made pursuant to a tax sale under a void assessment is void.”

Syl. pt. 4, Blair v. Freeburn Coal Corp., 163 W. Va. 23, 253 S.E.2d 547 (1979). Accord

Syl. pt. 4, Bailey v. Baker, 137 W. Va. 85, 68 S.E.2d 74 (1951) (“A tax sale under a void

assessment, or where there is no assessment, and a deed made pursuant to such sale are

void.”); Syl. pts. 3 & 4, Cunningham v. Brown, 39 W. Va. 588, 20 S.E. 615 (1894)

(Syllabus point 3: “Where the assessment of a tract of land for taxation is illegal, a sale of

such tract of land, made by the sheriff for nonpayment of the tax so assessed, is void.”;

Syllabus point 4: “For there can be no valid sale made by a sheriff of a tract of land as

delinquent for the nonpayment of taxes where there has been no legal assessment of such

taxes.”). Therefore, the tax deeds issued to these gentlemen were void and conveyed no



              13
                Despite the lengthy procedural history of this case, the Petitioners do not
challenge the circuit court’s ruling below that the Bonacci brothers’ claims were not barred
by the applicable statutes of limitations. See Syl. pt. 6, Bradley v. Ewart, 18 W. Va. 598
(1881) (“But if the land was improperly on the assessor’s books and sold in such improper
name, when the taxes had been paid by the rightful owner, the statute does not apply, and
at any time in a proper case the said sale and deed may be declared illegal and void.”).

                                              18
interest in the oil and gas estate underlying the 202-acre surface parcel now owned by the

Bonacci brothers and the Additional Respondents. Accordingly, the circuit court’s ruling

reaching the same conclusion is hereby affirmed. 14



                                           IV.

                                    CONCLUSION

             For the foregoing reasons, the December 16, 2019 order of the Circuit Court

of Marshall County awarding summary and declaratory judgment to the Bonacci brothers

is hereby affirmed.

                                                                                Affirmed.




             14
                The Petitioners additionally contend that the circuit court erred by not
defining the precise location of the oil and gas estate at issue herein. Given our
determination that the subject oil and gas estate was not subject to sale for nonpayment of
taxes and that the deeds resulting from such sales were void, identification of the precise
location of the oil and gas estate is not necessary to our resolution of this case.
Nevertheless, we find that the circuit court’s consideration of the deeds in the Bonacci
brothers’ chain of title as well as other associated historical documents sufficiently
ascertained the location of this mineral estate.

                                             19